ORDER

William David Jones appeals from his judgment of conviction and sentence. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 2001, Jones pleaded guilty to conspiring to possess equipment and materials to manufacture a controlled substance in violation of 21 U.S.C. § 846. The district court sentenced Jones to 70 months of imprisonment and three years of supervised release, and the court imposed a $100 special assessment. In this timely appeal, Jones argues that the district court erred in not decreasing his Total Offense Level for being a minor or minimal participant in the conspiracy under USSG § 3B1.2.
Jones has waived his right to challenge his sentence. In his plea agreement, Jones knowingly and expressly waived his right to appeal the imposed sentence, as long as the sentence was within the applicable maximum statutory range. A defendant’s knowing and voluntary waiver of his right to appeal contained in a plea agreement normally is valid and will preclude review of an issue on appeal. United States v. Fleming, 239 F.3d 761, 764-65 (6th Cir.2001); United States v. Bazzi 94 F.3d 1025, 1028 (6th Cir.1996); United States v. Allison, 59 F.3d 43, 46 (6th Cir. 1995). Since Jones’s sentence fell below the applicable statutory maximum sentence, review of his claim is precluded on appeal.
Accordingly, this court affirms the district court’s judgment.